DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2022 has been entered.
 
Status of the Claims
	Claims 1-3, 6-7, 10-12, and 15-17 are pending. Claims 1-3, 6-7, 10-12 and 15 have been amended. Claims 16-17 are new. 

Response to Amendments
The Examiner acknowledges Applicant’s response filed on 06/03/2022 containing amendments and remarks to the claims.
The objection of claim 6 for a minor informality is withdrawn due to amendments made to the claim. 
The rejections of claims 1 and 14 under 35 U.S.C. 112(b) are withdrawn due to amendments made to claim 1 and cancellation of claim 14. 

Response to Arguments
Applicant's arguments filed on 06/03/2022 have been fully considered but they are not persuasive. 
On page 8 of the Applicant’s remarks, the Applicant argues that the claimed decarboxylation treatment is a treatment of reacting without hydrogen, whereas the prior art reference discloses hydrogenation treatment in the presence of hydrogen. 
The Examiner does not find the Applicant’s argument persuasive. The Examiner notes that claim 1 merely recites “a decarboxylation treatment” and does not recite that hydrogen is explicitly excluded. The specification also fails to provide an explicitly definition that the decarboxylation treatment must be carried out without hydrogen. The broadest reasonable interpretation of “a decarboxylation treatment” is that a decarboxylation reaction is performed. As previously discussed, Hayasaka does not appear to explicitly disclose that the hydrotreating is a decarboxylation treatment. However, Hayasaka discloses that carbon dioxide by product is produced during hydrotreatment ([0041]) which is an indicator of decarboxylation as decarboxylation involves removal of carboxyl groups and release of carbon dioxide, and one of ordinary skill in the art would recognize that hydrotreatment of oxygen containing compounds involves a number of different reactions including decarboxylation. As such, it would be obvious for one having ordinary skill in the art to reasonably conclude that the hydrotreatment step of Hayasaka may be considered a decarboxylation treatment as claimed. 
Furthermore, it is noted that the specification appears to suggest that hydrogenation can lead to decarboxylation and therefore it is recognized that decarboxylation treatments do not necessarily mean treatments in the absence of hydrogen (see Applicant’s specification [0038]). The Examiner reminds the Applicant that while the Applicant’s specification may refer to another reference as an example of a decarboxylation treatment, such a reference is not considered to provide an explicitly definition of how decarboxylation treatment is to be interpreted or limit the decarboxylation treatment to the exact specifics of the example (see Applicant’s specification [0018]). 

On pages 9-10 of the Applicant’s arguments, the Applicant argues that the claimed method of producing crude oil and the oil generated by Hayasaka are different and the compositions are different. The Applicant further argues that the oil of Hayasaka would not be suitable for bio-jet fuel because of the differences in composition. 
The Examiner does not find the Applicant’s argument persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., specific proportion of hydrocarbons having 9 to 15 carbon atoms or specific pour points) are not recited in claim 1. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 1 does not recite any specific properties or features of the crude oil that distinguish the crude oil from the oil generated by Hayasaka.
Furthermore, the argument that the oil generated by Hayasaka is not suitable for bio-jet fuel is not persuasive because Hayasaka explicitly discloses that the oil generated and then treated via hydroisomerization is suitable for producing aviation fuel ([0062]).

On page 10 of the Applicant’s arguments, the Applicant argues that Hayasaka discloses magnesia as a carrier of the catalyst and not a catalyst itself and does not disclose magnesia in the Examples.
The Examiner does not find the Applicant’s arguments persuasive. The claims merely recite “a fat and oil decarboxylation decomposition catalyst comprising any one of magnesium hydroxide, magnesium oxide, and magnesium carbonate”. The broadest reasonable interpretation of the limitation is that the catalyst comprises at least one of  hydroxide, magnesium oxide, and magnesium carbonate. Hayasaka discloses a catalyst that may comprise magnesia (i.e. magnesium oxide). The claims do not exclude the magnesium component from being a carrier composition nor do they require that the magnesium component be the only active species of the catalyst. Furthermore, the argument that the examples of Hayasaka do not recite magnesia is not a persuasive argument because preferred or disclosed examples do not constitute a teaching away from the broader disclosure of Hayasaka.

On page 10 of the Applicant’s arguments, the Applicant argues that there is no motivation to change the first step of hydrogenation of Hayasaka to a carboxylation treatment as claimed and that Hayasaka teaches away from modifying the hydrogenation step. 
The Examiner does not find the Applicant’s argument persuasive. As discussed above, “decarboxylation treatment” is interpreted as a decarboxylation reaction and does not exclude other reactions or limit the decarboxylation to a decarboxylation reaction that occurs in the absence of hydrogen. The Examiner does not propose modification of the hydrogenation treatment taught by Hayasaka, but rather argues that one of ordinary skill in the art would recognize that hydrotreatment of oxygen containing compounds involves a number of different reactions including decarboxylation as there is the production of carbon dioxide.

On pages 10-11 of the Applicant’s arguments, the Applicant argues that Hayasaka discloses a number of exemplary metal combinations for the isomerization catalyst and that it would not have been obvious for one of ordinary skill to specifically select Pd-Ni combination from the list of examples disclosed. 
The Examiner does not find the Applicant’s argument persuasive. While the Examiner acknowledges that Hayasaka discloses a list of metal combinations, the Examiner disagrees that it would not be obvious to select Pd-Ni out of the list. Pd-Ni is one of the finite choices and is one of the most preferable out of the list of combinations ([0055]). Therefore, selecting from a finite list and one of the most preferable combinations taught by the prior art would be obvious for one of ordinary skill absent evidence of criticality or unexpected results achieved with the claimed combination. 

The following is a modified rejection based on amendments made to the claims. 

Claim Interpretation
The Examiner notes that claim 1 recites “a crude oil”. Crude oil is commonly considered an unrefined petroleum oil. However, the Applicant is using the term to define an oil that has been produced by decarboxylation. The Examiner notes this distinction as to prevent any misinterpretation or confusion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-7, 11-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hayasaka et al. (US 2012/0216449 A1).
In regards to claim 1, Hayasaka discloses a method for producing an aviation fuel oil comprising:
obtaining a generated oil by hydrotreating a feedstock comprising any oil and fat of an animal or vegetable, which are considered to be equivalent to a raw oil containing triglycerides and/or free fatty acids, with a catalyst, wherein the catalyst may comprise magnesia (i.e. magnesium oxide) (Abstract; [0023]; [0032]-[0033]); and
obtaining a second generated oil including an aviation fuel oil by hydroisomerizing the first generated oil by bringing the first generated oil into contact with a dual functional catalyst comprising a combination of metals including Pd-Ni and a zeolite at a temperature from 150 to 380oC and a pressure from 2 to 13 MPa (Abstract; [0048]; [0050]; [0051]; [0054]-[0055]).
The claimed temperature and pressure ranges overlap the ranges disclosed by the prior art and are therefore considered prima facie obvious. 
Hayasaka does not appear to explicitly disclose that the hydrotreating is a decarboxylation treatment. 
However, Hayasaka discloses that carbon dioxide by product is produced during hydrotreatment ([0041]) which is an indicator of decarboxylation as decarboxylation involves removal of carboxyl groups and release of carbon dioxide, and one of ordinary skill in the art would recognize that hydrotreatment of oxygen containing compounds involves a number of different reactions including decarboxylation. As such, it would be obvious for one having ordinary skill in the art to reasonably conclude that the hydrotreatment step of Hayasaka may be considered a decarboxylation treatment. 

In regards to claims 2-3, Hayasaka discloses that the dual functional catalyst is a hydroisomerization catalyst and has cracking functionality ([0046]; [0050]; [0056]; Table 4) and is therefore considered a hydroisomerization catalyst comprising a hydrogenation catalyst and an isomerization catalyst.

In regards to claim 6, Hayasaka does not appear to explicitly disclose that the reaction product obtained by hydrotreatment, which comprises decarboxylation, of the animal or vegetable fat or oil satisfies the claimed requirements a) to e). 
However, Hayasaka discloses a similar reaction step in the presence of a catalyst comprising magnesia at overlapping temperature and pressures similarly as disclosed by the Applicant ([0029]-[0033]). It follows that with the same decarboxylation treatment of the same raw oil feed at overlapping conditions, the process of Hayasaka would function in substantially the same manner as claimed and obtain a reaction product having similar properties and characteristics as claimed. Therefore, it is asserted, that the reaction product obtained from hydrotreatment of an animal or vegetable fat or oil as disclosed by Hayasaka would comprise the same properties and satisfy the same requirements as claimed, absent evidence to the contrary. 

In regards to claim 7, Hayasaka discloses a pressure of 2 to 13 MPa ([0048]). The claimed range of 0.5 to 3 MPa overlaps the range taught by the prior art and is therefore considered prima facie obvious. 

In regards to claims 11-12, Hayasaka discloses that the catalyst may comprise a composite of the active metal component supported on the zeolite support ([0051]; [0057]). While Hayasaka does not appear to explicitly disclose that the metal component is powderized to have a smaller size than the acidic functional component, it would be obvious for one having ordinary skill in the art to recognize the disclosed composite catalyst of Hayasaka would be formed by powderizing the discrete metal particles to have a smaller particle size than the substrate for which it is supported on, else the isomerization catalyst would be supported on the larger particle sizes of the hydrogenation catalyst. Therefore, it would be obvious for one having ordinary skill to reasonably conclude that the metal components are subjected to powderizing/size reduction in order to form particles that can be impregnated onto the zeolite. 

In regards to claim 15, Hayasaka does not appear to explicitly disclose that the reaction product obtained by hydroisomerization satisfies the claimed requirements A) to E). 
However, Hayasaka discloses a similar reaction step of an oil that is produced at least in part by decarboxylation in the presence of a similar catalyst comprising Pd-Ni and a zeolite at overlapping conditions similarly as disclosed by the Applicant ([0048]-[0057]). It follows that with the same hydroisomerization reaction of a similar crude oil at overlapping conditions, the process of Hayasaka would function in substantially the same manner as claimed and obtain a reaction product having similar properties and characteristics as claimed. Therefore, it is asserted, that the reaction product obtained from hydroisomerization as disclosed by Hayasaka would comprise the same properties and satisfy the same requirements as claimed, absent evidence to the contrary. 

In regards to claim 16, Hayasaka discloses that the second generated oil may be an aviation fuel oil base, which is equivalent to a bio-jet fuel claimed. (Abstract; claim 1).

In regards to claim 17, Hayasaka discloses that the second generated oil may be fractionated and the intermediate fraction may be used as aviation fuel oil base, which is equivalent to a bio-jet fuel claimed ([0061]-[0062]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hayasaka et al. (US 2012/0216449 A1) as applied to claims 1 and 2 above, and further in view of Roberts, IV et al. (US 2009/0069610 A1).
In regards to claim 10, Hayasaka does not appear to explicitly disclose that the hydro-isomerization catalyst is a mixed catalyst having a ratio of hydrogenation catalyst to isomerization catalyst of 5:95 to 95:5.
However, Roberts, directed to a process for conversion of biomass to fuel, teaches that reaction products obtained from deoxygenation, including decarboxylation, of free fatty acids may be reformed by hydroisomerization/hydrocracking to produce a bio-jet fuel  ([0086]; [0088]; [0090]; [0123]; [0125]; [0127]-[0130]). Roberts teaches that reforming may comprise using a catalyst comprising a metal functional component (e.g. Pt) and a non-metal acidic functional component (e.g. zeolites) similarly as disclosed by Hayasaka. Roberts further discloses that the selectivity of hydroisomerization/hydrocracking can be controlled by controlling the balance between the metal and acid functions of the bifunctional HI/HC catalyst ([0130]) and that the catalyst may be a mixture of discrete particles which suggests a mixed catalyst or a composite of the metal functional component supported on the acidic functional component ([0128]). Roberts is therefore considered to reasonably discloses that the ratio of catalyst components is a result effective variable that affects selectivity and that mixed catalysts are alternatives to composite catalysts. The Examiner notes that Hayasaka also teaches that the amount of metal in the catalyst will affect activity of the catalyst, with more metal leading to more cracking activity. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Hayasaka by using a mixed catalyst as an alternative to a composite catalyst because Roberts teaches that mixed catalysts and composite catalysts for hydroisomerization to produce aviation fuel are alternatives to one another and suitable means for providing the catalyst material. Furthermore, it would be obvious to optimize the amount of hydrogenation catalyst to isomerization catalyst to determine the workable and optimum ratios, and arrive at a range that overlaps the claimed ratio range, as it has been taught by the prior art that the relative amounts of hydrogenation catalyst and isomerization catalysts affect selectivity and activity of the catalyst, and thus this merely involves routine experimentation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/            Primary Examiner, Art Unit 1772